Citation Nr: 0024481	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue and 
lethargy.

2.  Entitlement to service connection for a muscle 
disability.

3.  Entitlement to service connection for joint pain.

4.  Entitlement to service connection for a psychiatric 
disability.

5.  Entitlement to a compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to March 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Columbia, 
South Carolina, that denied the veteran's claim of service 
connection for fatigue and lethargy, disability of the 
muscles, joint pain and a psychiatric disability.  Also in 
this decision the RO granted service connection for headaches 
and assigned a noncompensable evaluation.

The veteran was scheduled to attend a hearing at the RO in 
July 1999 pursuant to his April 1999 request for such a 
hearing, but he failed to appear for the hearing.  He did not 
thereafter request that the hearing be rescheduled.

The claims of service connection for fatigue and lethargy, a 
muscle disability, joint pain and a psychiatric disability 
are deferred pending the completion being sought in the 
remand order below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the appeal has been obtained.  

2.  The veteran's headaches occur on a daily basis, are 
relieved by medication, and are not characteristically 
prostrating.



CONCLUSION OF LAW

The criteria for a compensable evaluation for headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records dated in July and September 1992 
reflect the veteran's complaints of headaches, and in 
September 1992 the veteran was assessed as having headaches. 

A June 1995 Persian Gulf examination report notes that the 
veteran had been experiencing generalized headaches since his 
return from the Persian Gulf and it contains his report of 
the headaches being present upon awakening in the morning.  
The veteran said that Motrin helped for several hours, but 
that the headaches would then return.  He described a 
throbbing pain, and said that there were no neurological or 
visual changes that preceded or accompanied the headaches.  

Results of a computed tomography (CT) scan of the veteran's 
head was performed in June 1995 revealing normal results.

According to an August 1995 VA outpatient record, the veteran 
was seen for headaches and complained of awakening in the 
morning with an occipital headache.  The record notes that 
the veteran took 200 milligrams of Motrin which seemed to 
relieve the situation.  Findings on examination were normal, 
including neurological findings.  The optic discs were sharp.  
The record also indicates that a head CT scan without 
contrast had been performed and was normal.  The veteran was 
prescribed Flexeril and was told to continue taking Motrin.

A July 1997 VA outpatient record shows that the veteran 
returned to the facility for the treatment of headaches after 
a several year absence.  He reported that he was still having 
the same type of headaches that he had had ever since service 
when he had some wisdom teeth extracted.  He said that the 
top of his head hurt as well as the back of the head and he 
denied trauma, fevers, chills, nausea, vomiting or motor or 
sensory deficits.  He reported taking two over-the-counter 
ibuprofen twice a day for his headaches with relief.  On 
examination the veteran's pupils were equal, round and 
reactive to light and accommodation bilaterally; extraocular 
muscles were intact; sclerae and conjunctivae were 
unremarkable; discs sharp.  The veteran was assessed as 
having headaches and was given a prescription for Motrin.  

The veteran returned to the VA outpatient facility in 
November 1997 for a follow-up visit.  He said that the Motrin 
that had been prescribed for him was helping, but that he 
continued to experience headaches on a daily basis.  Physical 
findings were unremarkable.  The examiner noted that the 
etiology of the veteran's headaches remained undetermined.  
The veteran was assessed as having headaches and was advised 
to continue taking ibuprofen as needed.  

In January 1998 the veteran filed a claim of service 
connection for severe headaches stating that this disability 
began in March 1991.

In April 1998 a friend of the veteran wrote to the RO and 
said that since meeting the veteran in 1995, she has observed 
him rubbing his forehead or shaking his head.  She said that 
he complained daily of severe headaches and that there were 
many occasions when Motrin did not relieve the headaches.  
She said that the severity of the veteran's headaches caused 
his eyes to become red with small blood vessels in the 
corneas which were very noticeable.

At a VA neurological examination in May 1998, the veteran 
reported experiencing daily headaches that were present upon 
waking in the morning and were relieved by Motrin.  He said 
that the headaches recurred late in the afternoon and were 
again relieved by Motrin.  He said that he had been taking 
Motrin regularly since 1991.  The examiner noted that the 
veteran had no associated neurological disturbances and that 
the headaches did not adversely impact his work schedule.  He 
noted that prior evaluations including neurological 
examinations were normal and that a CT brain scan was normal.  
He said that the current neurologic examination demonstrated 
no abnormality of mental status, cranial nerve, motor system 
or reflex examinations.  He stated that the veteran's 
headache was of non-specific character most closely 
resembling a tension type of headache and that the daily 
headaches had no adverse impact on the activities of daily 
living.

In a substantive appeal dated in April 1999, the veteran 
contended that his headache disability warranted a 50 percent 
rating.

II.  Legal Analysis

The veteran's claim for a compensable evaluation for 
headaches is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence to the 
extent possible, and there is no further VA duty to assist 
him with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The United States Court of Appeals for Veterans Claims 
(formally known as the United States Court of Veterans 
Appeals) (Court) has noted that in claims such as this where 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

The veteran's headache disability has been rated by analogy 
to migraine headaches under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  See 38 C.F.R. § 4.20.  This Diagnostic Code 
provides that, where medical evidence establishes that the 
veteran experiences "characteristic prostrating" attacks on 
average of less than one attack in two months for the last 
several months, a noncompensable evaluation is warranted.  
Where such attacks average one attack in two months over the 
last several months, a 10 percent evaluation is warranted.  
Where such attacks occur on an average of once a month over 
the last several months, a 30 percent evaluation is 
warranted.  Where there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is 
warranted.

The medical evidence in this case is replete with the 
veteran's report of experiencing headaches on a daily basis, 
especially upon awakening.  As for the severity of these 
headaches, the medical evidence does not show that they are 
tantamount to "characteristic prostrating" attacks.  In 
this regard, the veteran did not have any neurological 
abnormalities associated with his headaches at a VA 
outpatient facility in August 1995, and he denied 
experiencing trauma, fevers, chills, nausea, vomiting or 
motor or sensory deficits with his headaches at a VA 
outpatient facility in July 1997.  It was similarly noted by 
a VA examiner in May 1998 that the veteran had no associated 
neurological disturbances.  Moreover, the medical records 
consistently show that the veteran's headaches are relieved 
by medication, particularly Motrin and ibuprofen.  
Furthermore, the examiner in May 1998 stated that the 
veteran's headaches were of non-specific character most 
closely resembling tension headaches, and that these daily 
headaches had no adverse impact on the activities of daily 
living, including the veteran's work schedule.  

In view of the fact that the veteran's headaches, though 
frequent, have not been shown to be "characteristically 
prostrating" at any point from the date of the grant of 
service connection, this disability does not warrant a 
compensable evaluation under Diagnostic Code 8100.  See 
Fenderson, supra.  As the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
his headache disability, the benefit-of-the-doubt rule is not 
for application, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a compensable evaluation for a headache 
disability is denied.


REMAND

The veteran's active duty service included a tour of duty in 
Southwest Asia from September 23, 1990 to April 24, 1991.  
This is noteworthy when considering that when the veteran 
filed his claim of service connection for various 
disabilities in January 1998, he stated that his claimed 
fatigue and lethargy began while serving in Southwest Asia - 
in March 1991.  He also claimed that his muscle and joint 
pain began in April 1994, which followed his tour of duty in 
Southwest Asia.  

Although the RO sent the veteran a development letter in 
February 1998 in regard to filing disability claims based on 
Gulf War service, it does not appear that the RO considered 
the veteran's service in the Persian Gulf when it rendered 
its decision in July 1998.  In other words, there is no 
indication in either the rating decision or in the Statement 
of the Case that the law and regulations pertaining Persian 
Gulf service (on or after August 2, 1990) were considered.  
See 38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.2(i), 3.317 (1999).  The law and regulation pertaining 
to Persian Gulf veterans is particularly pertinent in this 
case since the veteran's claimed disabilities of fatigue, 
muscle pain and joint pain are the types of signs or symptoms 
that are specifically listed in the regulation pertaining to 
Persian Gulf veterans (38 C.F.R. § 3.317).  

The Court of Appeals for Veterans Claims (Court) has stated 
that there is no requirement that the veteran specify with 
precision statutory provisions or corresponding regulations 
under which he is seeking benefits.  The Court also stated 
that VA has a duty to distribute full information regarding 
all benefits and services to which the veteran may be 
entitled.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  
Moreover, the Statement of the Case must be complete enough 
to allow the appellant to present written and/or oral 
arguments before the Board and must contain a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination.  38 C.F.R. § 19.29.  Accordingly, this case 
must be remanded to the RO for consideration of the claim 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and for proper 
notification to the veteran of the same.

In addition, although the veteran's service medical records 
are on file, there are no records that correlate with his 
service in Southwest Asia.  Thus, it is unclear whether there 
are simply no records from this period of service, or whether 
such records have not been associated with the veteran's 
service department personnel file.  Consequently, another 
attempt must be made to obtain the veteran's complete service 
medical records.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should once again contact the 
service department to which the veteran 
was last assigned, as well as the 
National Personnel Records Center (or any 
other appropriate organization), to 
search for any additional service medical 
records that may be outstanding, 
including those records from the 
veteran's tour of active duty in 
Southwest Asia from September 1990 to 
April 1991.

2.  To the extent that the attempts to 
obtain records are unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the above-noted 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should review the veteran's claims of 
service connection for fatigue and 
lethargy, a muscle disability, joint pain 
and a psychiatric disability, to include 
consideration of the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

5.  If any of the benefits sought by the 
veteran are denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case that 
includes adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND, and be given an 
opportunity to submit written or other 
argument in response thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this remand 
is to afford due process and to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action unless otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. Robin
	Member, Board of Veterans' Appeals



 



